DETAILED ACTION
1.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Information Disclosure Statement
2.         The information disclosure statements (IDS) submitted on 03/28/2022 and 06/30/2022 have been received, entered into the record, and considered.  The submission is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statements are being considered by the examiner.
Priority
3.	Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.
Claim Rejections - 35 USC § 103
4.	In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
5.	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.
6.	This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
7.	Claims 1-2, 11, and 17-20 are rejected under 35 U.S.C. 103 as being unpatentable over Mehta et al. (U.S. Patent 8,145,623) in view of Ray et al. (U.S. PGPUB 2013/0006914).
8.	Regarding claims 1 and 20, Mehta teaches a method and system comprising:
A)  receiving a plurality of search terms input from a plurality of user terminals (Column 1, lines 20-21, Column 4, lines 8-12, Column 5, lines 66-67); 
B)  clustering the plurality of search terms into a plurality of events including a first event and a second event (Column 5, lines 4-7); 
C)  calculating a score for the first event based on a number of searches of each of a first set of search terms included in the first event (Column 6, lines 3-6, Column 15, lines 36-44); and 
D)  associating the first event (Column 9, lines 5-10).
	The examiner notes that Mehta teaches “receiving a plurality of search terms input from a plurality of user terminals” as “Search engines commonly have access to query logs that record search queries submitted by many users over time” (Column 1, lines 20-21), “users interested in learning about an American celebrity, Jennifer Lopez, can conduct web searches using "Jennifer Lopez," "J Lo," "JLo," "J.Lo," "J Lopez," "J-Lo" "Lopez," "Bennifer," or various names of her new songs or movies as query terms” (Column 4, lines 8-12), and “Query log 116 stores data related to the search queries submitted to the search system 110” (Column 5, lines 66-67).  The examiner further notes that search engines clearly receive queries from multiple users.  The examiner further notes that Mehta teaches “clustering the plurality of search terms into a plurality of events including a first event and a second event” as “The clustering engine 130 groups search queries into one or more clusters. The grouping is based on the similarity and relatedness of the topics that are targeted by the search queries. A clustering algorithm can be utilized to group the search queries” (Column 5, lines 4-7).  The examiner further notes that the clustering of search queries into one or more clusters (i.e. a first event and a second event (where each event is a cluster)) teaches the claimed clustering.  The examiner further notes that Mehta teaches “calculating a score for the first event based on a number of searches of each of a first set of search terms included in the first event” as “The total search volume or increase in total search volume of the search query during a given time period is indicative of the popularity of a search query” (Column 6, lines 3-6) and “The popularity score of a cluster (i.e., the cluster popularity score) is calculated based on the query popularity scores of all search queries within the cluster. For each cluster, query popularity scores are obtained for all search queries within the cluster. Then, a cluster popularity score is computed based on the query popularity scores (610). The query popularity scores can be retrieved from the search system or computed based on the search volume information retrieved from the search system” (Column 15, lines 36-44).  The examiner further notes that a calculated popularity score for a specific cluster (i.e. the claimed score for a first event) is based on the popularity score of each query within that cluster (which is based on the search volume (i.e. number of searches) of each of those queries).  The examiner further notes that Mehta teaches “associating the first event” as “Once the queries are grouped into one or more clusters, each cluster is associated with a representative topical category (240). In some implementations, each cluster is first associated with one or more categories by the categorization engine 150, and then a representative category is selected for each cluster by the category representative selection engine 170.  In some implementations, the categorization engine 150 utilizes a generic categorization module to associate each query in a cluster with one or more predetermined categories. Examples of predetermined categories include entertainment, movies, celebrities, politics, fashion, science, technology, nature, and so on. More specific categories, such as hairstyle, coin collections, 2007 Winter Olympics, Oprah, and so on, can also be used. Each predetermined category can also have one or more super-categories or sub-categories” (Column 9, lines 5-20).  The examiner further notes that associating a specific cluster (i.e. a first event) with a category teaches an association.
	Mehta does not explicitly teach:
A, B)  a plurality of sports search terms;
C)  sports search terms;
D)  associating the first event with a first sports team.
	Ray, however, teaches “a plurality of sports search terms” as “By way of example, if it is determined that the user's query targets the entity "Hasselbeck injury status" when conducting an online search, the system of the present invention may elect to match the targeted entity to the specific category of the "sports team the Seattle Seahawks."” (Paragraph 35), “sports search terms” as “By way of example, if it is determined that the user's query targets the entity "Hasselbeck injury status" when conducting an online search, the system of the present invention may elect to match the targeted entity to the specific category of the "sports team the Seattle Seahawks."” (Paragraph 35), and “associating the first event with a first sports team” as “In exemplary embodiments, a variety of abstract objects (e.g., entities, entity classes, and entity domains) are employed to recognize a logical correlation between the search terms of a query and one or more categories (e.g., specific and general categories) with a pre-established taxonomy… the term "entities" generally refers to logical objects that may be represented by a particular semantic description. These logical objects may be a person, place, thing, or any combination thereof. For instance, some examples of logical objects are the following: the movie Avatar; the restaurant Shiva' s in Mountain View, Calif.; the sports team the Seattle Seahawks.RTM.; the company of Microsoft.TM.; and the charity of Red Cross.RTM” (Paragraph 33), “Another type of abstract object used to monetize a search event is "entity classes," which generally refer to a set of entities that share a common property. For example, "entity classes" include sets of entities grouped by one or more shared properties or parameters, such as movies; restaurants; sports teams; companies; and charities” (Paragraph 34), and “By way of example, if it is determined that the user's query targets the entity "Hasselbeck injury status" when conducting an online search, the system of the present invention may elect to match the targeted entity to the specific category of the "sports team the Seattle Seahawks."” (Paragraph 35).
	The examiner further notes that although the primary reference of Mehta clearly id a general type of search engine that can receive any type of query directed towards any area that a user desires, there is no explicit teaching of receiving sports queries.  Nevertheless, the secondary reference of Ray teaches that users can submit sports queries (See example of queries directed towards Hasselback injury).  Moreover, although Mehta clearly associates specific clusters (i.e. events) with categories (that can include examples such as Oprah, coin collections, etc.), there is no explicit teaching that such categories include sports teams.  The secondary reference of Ray teaches that query categories can include sports teams (see example of the Seahawks).  The combination would result in expanding Mehta to include user sports queries with categories directed towards sports teams.
	It would have been obvious to one of ordinary skill in the art before the effective filing date of instant invention to combine the teachings of the cited references because teaching Ray’s would have allowed Mehta’s to provide a method for increasing user search efficiency, as noted by Ray (Paragraph 5).

Regarding claim 2, Mehta further teaches a method comprising:
A)  calculating a score for the second event based on a number of searches of each of a second set of sports search terms included in the second event (Column 6, lines 3-6, Column 15, lines 36-44); 
B)  associating the second event (Column 9, lines 5-10); and 
C)  based on the score for the first event and the score for the second event (Column 6, lines 3-6, Column 15, lines 36-44).
	The examiner notes that Mehta teaches “calculating a score for the second event based on a number of searches of each of a second set of sports search terms included in the second event” as “The total search volume or increase in total search volume of the search query during a given time period is indicative of the popularity of a search query” (Column 6, lines 3-6) and “The popularity score of a cluster (i.e., the cluster popularity score) is calculated based on the query popularity scores of all search queries within the cluster. For each cluster, query popularity scores are obtained for all search queries within the cluster. Then, a cluster popularity score is computed based on the query popularity scores (610). The query popularity scores can be retrieved from the search system or computed based on the search volume information retrieved from the search system” (Column 15, lines 36-44).  The examiner further notes that a calculated popularity score for a different specific cluster (i.e. the claimed score for a second event) is based on the popularity score of each query within that cluster (which is based on the search volume (i.e. number of searches) of each of those queries).  The examiner further notes that Mehta teaches “associating the second event” as “Once the queries are grouped into one or more clusters, each cluster is associated with a representative topical category (240). In some implementations, each cluster is first associated with one or more categories by the categorization engine 150, and then a representative category is selected for each cluster by the category representative selection engine 170.  In some implementations, the categorization engine 150 utilizes a generic categorization module to associate each query in a cluster with one or more predetermined categories. Examples of predetermined categories include entertainment, movies, celebrities, politics, fashion, science, technology, nature, and so on. More specific categories, such as hairstyle, coin collections, 2007 Winter Olympics, Oprah, and so on, can also be used. Each predetermined category can also have one or more super-categories or sub-categories” (Column 9, lines 5-20).  The examiner further notes that associating a different specific cluster (i.e. a second event) with a category teaches an association.  The examiner further notes that Mehta teaches “based on the score for the first event and the score for the second event” as “The total search volume or increase in total search volume of the search query during a given time period is indicative of the popularity of a search query” (Column 6, lines 3-6) and “The popularity score of a cluster (i.e., the cluster popularity score) is calculated based on the query popularity scores of all search queries within the cluster. For each cluster, query popularity scores are obtained for all search queries within the cluster. Then, a cluster popularity score is computed based on the query popularity scores (610). The query popularity scores can be retrieved from the search system or computed based on the search volume information retrieved from the search system” (Column 15, lines 36-44).  The examiner further notes that a calculated popularity scores for different specific clusters are based on the popularity score of each query within that cluster (which is based on the search volume (i.e. number of searches) of each of those queries).  The examiner further notes that the combination would result in the sports team rankings of the secondary reference of Ray (which explicitly detail sports teams corresponding to categories) to be based on the cluster scores of Mehta (which already teaches that category scores can be based on clusters (See Column 16, lines 60-67-Column 17, lines 1-7).   
	Mehta does not explicitly teach:
A, sports search terms;
B)  associating the second event with a second sports team;
C)  determining rankings of the first sports team and the second sports team.
	Ray, however, teaches “sports search terms” as “By way of example, if it is determined that the user's query targets the entity "Hasselbeck injury status" when conducting an online search, the system of the present invention may elect to match the targeted entity to the specific category of the "sports team the Seattle Seahawks."” (Paragraph 35), “associating the second event with a second sports team” as “In exemplary embodiments, a variety of abstract objects (e.g., entities, entity classes, and entity domains) are employed to recognize a logical correlation between the search terms of a query and one or more categories (e.g., specific and general categories) with a pre-established taxonomy… the term "entities" generally refers to logical objects that may be represented by a particular semantic description. These logical objects may be a person, place, thing, or any combination thereof. For instance, some examples of logical objects are the following: the movie Avatar; the restaurant Shiva' s in Mountain View, Calif.; the sports team the Seattle Seahawks.RTM.; the company of Microsoft.TM.; and the charity of Red Cross.RTM” (Paragraph 33), “Another type of abstract object used to monetize a search event is "entity classes," which generally refer to a set of entities that share a common property. For example, "entity classes" include sets of entities grouped by one or more shared properties or parameters, such as movies; restaurants; sports teams; companies; and charities” (Paragraph 34), and “By way of example, if it is determined that the user's query targets the entity "Hasselbeck injury status" when conducting an online search, the system of the present invention may elect to match the targeted entity to the specific category of the "sports team the Seattle Seahawks."” (Paragraph 35), and “determining rankings of the first sports team and the second sports team” as “In exemplary embodiments, a variety of abstract objects (e.g., entities, entity classes, and entity domains) are employed to recognize a logical correlation between the search terms of a query and one or more categories (e.g., specific and general categories) with a pre-established taxonomy… the term "entities" generally refers to logical objects that may be represented by a particular semantic description. These logical objects may be a person, place, thing, or any combination thereof. For instance, some examples of logical objects are the following: the movie Avatar; the restaurant Shiva' s in Mountain View, Calif.; the sports team the Seattle Seahawks.RTM.; the company of Microsoft.TM.; and the charity of Red Cross.RTM” (Paragraph 33), “Another type of abstract object used to monetize a search event is "entity classes," which generally refer to a set of entities that share a common property. For example, "entity classes" include sets of entities grouped by one or more shared properties or parameters, such as movies; restaurants; sports teams; companies; and charities” (Paragraph 34), “By way of example, if it is determined that the user's query targets the entity "Hasselbeck injury status" when conducting an online search, the system of the present invention may elect to match the targeted entity to the specific category of the "sports team the Seattle Seahawks."” (Paragraph 35), and “the parameter governing relevance may instruct the rendering component 280 to rank categories that are mapped to newer queries higher than those categories that are mapped to older queries, where the high-ranking categories may be surfaced on the UI display first and in a more prominent position. Another example a parameter that governs popularity of the categories may instruct the rendering component to withhold surfacing a category that is mapped to a lesser quantity of queries (e.g., below or just above the minimum-threshold criteria). Or, the parameter governing popularity may instruct the rendering component 280 to rank categories that are mapped to a large amount of queries higher than those categories that are mapped to fewer queries, where the high-ranking categories may be allocated substantial amount of display area or exposed on the home page” (Paragraph 61).
	The examiner further notes that although the primary reference of Mehta clearly id a general type of search engine that can receive any type of query directed towards any area that a user desires, there is no explicit teaching of receiving sports queries.  Nevertheless, the secondary reference of Ray teaches that users can submit sports queries (See example of queries directed towards Hasselback injury).  Additional example queries could be Aaron Rodgers resigning or Kevin Durant trade.  Moreover, although Mehta clearly associates specific clusters (i.e. events) with categories (that can include examples such as Oprah, coin collections, etc.), there is no explicit teaching that such categories include sports teams.  The secondary reference of Ray teaches that query categories can include sports teams (see example of the Seahawks).  Additional examples would be Packers or Nets.  Moreover, such sports team categories can be ranked.  The combination would result in expanding Mehta to include user sports queries with categories directed towards sports teams.
	It would have been obvious to one of ordinary skill in the art before the effective filing date of instant invention to combine the teachings of the cited references because teaching Ray’s would have allowed Mehta’s to provide a method for increasing user search efficiency, as noted by Ray (Paragraph 5).

	Regarding claim 11, Mehta further teaches a method comprising:
A)  wherein the receiving a plurality of search terms includes: receiving a plurality of search terms input from the plurality of user terminals (Column 1, lines 20-21, Column 4, lines 8-12, Column 5, lines 66-67).
	The examiner notes that Mehta teaches “wherein the receiving a plurality of search terms includes: receiving a plurality of search terms input from the plurality of user terminals” as “Search engines commonly have access to query logs that record search queries submitted by many users over time” (Column 1, lines 20-21), “users interested in learning about an American celebrity, Jennifer Lopez, can conduct web searches using "Jennifer Lopez," "J Lo," "JLo," "J.Lo," "J Lopez," "J-Lo" "Lopez," "Bennifer," or various names of her new songs or movies as query terms” (Column 4, lines 8-12), and “Query log 116 stores data related to the search queries submitted to the search system 110” (Column 5, lines 66-67).  The examiner further notes that search engines clearly receive queries from multiple users via their devices.
	Mehta does not explicitly teach:
A)  a plurality of sports search terms;
B)  receiving a plurality of pre-defined sports keywords; and 
C)  extracting, from the plurality of search terms, search terms that include at least one of the plurality of sports keywords, as the plurality of sports search terms.
	Ray, however, teaches “a plurality of sports search terms” as “By way of example, if it is determined that the user's query targets the entity "Hasselbeck injury status" when conducting an online search, the system of the present invention may elect to match the targeted entity to the specific category of the "sports team the Seattle Seahawks."” (Paragraph 35), “receiving a plurality of pre-defined sports keywords” as “a schematic diagram depicting a second illustrative UI display of a primary category page 400 showing a taxonomy of categories is shown, in accordance with embodiments of the invention. The primary category page 400 includes a layout of general-category headers, such as the header "teams" 430, in visual association with specific-category links, such as link "Seattle Seahawks" 460. Controls 440 and 450 act to amend the specific-category links under the respective headers (e.g., using the editing component 235 of FIG. 2). Accordingly, the user is enabled to rename or delete individual specific-category links upon selecting the controls 440 and 450, respectively” (Paragraph 66), and “extracting, from the plurality of search terms, search terms that include at least one of the plurality of sports keywords, as the plurality of sports search terms” as “a schematic diagram depicting a second illustrative UI display of a primary category page 400 showing a taxonomy of categories is shown, in accordance with embodiments of the invention. The primary category page 400 includes a layout of general-category headers, such as the header "teams" 430, in visual association with specific-category links, such as link "Seattle Seahawks" 460. Controls 440 and 450 act to amend the specific-category links under the respective headers (e.g., using the editing component 235 of FIG. 2). Accordingly, the user is enabled to rename or delete individual specific-category links upon selecting the controls 440 and 450, respectively” (Paragraph 66) and “ a schematic diagram depicting a third illustrative UI display of a secondary category page 500 showing queries in visual association with a category is shown, in accordance with embodiments of the invention. The second category page 500 shows the listing 510 of links to queries. The context of the queries is provided by the header "Seattle Seahawks" 460, which doubles as a specific-category link from the primary category page 400. Controls 501, 502, and 503 act to amend the queries (e.g., using the editing component 235 of FIG. 2). Accordingly, the user is enabled to rename, clear, or delete individual queries upon selecting the controls 501, 502, and 503, respectively” (Paragraph 67).
	The examiner further notes that although the primary reference of Mehta clearly id a general type of search engine that can receive any type of query directed towards any area that a user desires, there is no explicit teaching of receiving sports queries.  Nevertheless, the secondary reference of Ray teaches that users can submit sports queries (See example of “Seahawks Playoffs” in Figure 5).  Moreover, Ray teaches the predefined input of sports keywords (See “Seattle Seahawks” “Seattle Mariners”, etc. in Figure 4).  Terms from the sports queries that correspond to the predefined sports keywords are clearly extracted and displayed as shown in Figure 5).
	It would have been obvious to one of ordinary skill in the art before the effective filing date of instant invention to combine the teachings of the cited references because teaching Ray’s would have allowed Mehta’s to provide a method for increasing user search efficiency, as noted by Ray (Paragraph 5).

	Regarding claim 17, Mehta does not explicitly teach a method comprising:
A)  wherein the first sports team and the second sports team belong to different sports leagues from each other.
	Ray, however, teaches “wherein the first sports team and the second sports team belong to different sports leagues from each other” as “In exemplary embodiments, a variety of abstract objects (e.g., entities, entity classes, and entity domains) are employed to recognize a logical correlation between the search terms of a query and one or more categories (e.g., specific and general categories) with a pre-established taxonomy… the term "entities" generally refers to logical objects that may be represented by a particular semantic description. These logical objects may be a person, place, thing, or any combination thereof. For instance, some examples of logical objects are the following: the movie Avatar; the restaurant Shiva' s in Mountain View, Calif.; the sports team the Seattle Seahawks.RTM.; the company of Microsoft.TM.; and the charity of Red Cross.RTM” (Paragraph 33), “Another type of abstract object used to monetize a search event is "entity classes," which generally refer to a set of entities that share a common property. For example, "entity classes" include sets of entities grouped by one or more shared properties or parameters, such as movies; restaurants; sports teams; companies; and charities” (Paragraph 34), and “By way of example, if it is determined that the user's query targets the entity "Hasselbeck injury status" when conducting an online search, the system of the present invention may elect to match the targeted entity to the specific category of the "sports team the Seattle Seahawks."” (Paragraph 35).
	The examiner further notes that although the primary reference of Mehta clearly associates specific clusters (i.e. events) with categories (that can include examples such as Oprah, coin collections, etc.), there is no explicit teaching that such categories include sports teams.  The secondary reference of Ray teaches that query categories can include sports teams (see example of the Seahawks (NFL) and Mariners (MLB) ( See Figure 4) that are in different leagues).  The combination would result in expanding Mehta to include user sports queries with categories directed towards sports teams.
	It would have been obvious to one of ordinary skill in the art before the effective filing date of instant invention to combine the teachings of the cited references because teaching Ray’s would have allowed Mehta’s to provide a method for increasing user search efficiency, as noted by Ray (Paragraph 5).

Regarding claim 18, Mehta does not explicitly teach a method comprising:
A)  wherein the first sports team and the second sports team belong to different sports categories from each other.
	Ray, however, teaches “wherein the first sports team and the second sports team belong to different sports categories from each other” as “In exemplary embodiments, a variety of abstract objects (e.g., entities, entity classes, and entity domains) are employed to recognize a logical correlation between the search terms of a query and one or more categories (e.g., specific and general categories) with a pre-established taxonomy… the term "entities" generally refers to logical objects that may be represented by a particular semantic description. These logical objects may be a person, place, thing, or any combination thereof. For instance, some examples of logical objects are the following: the movie Avatar; the restaurant Shiva' s in Mountain View, Calif.; the sports team the Seattle Seahawks.RTM.; the company of Microsoft.TM.; and the charity of Red Cross.RTM” (Paragraph 33), “Another type of abstract object used to monetize a search event is "entity classes," which generally refer to a set of entities that share a common property. For example, "entity classes" include sets of entities grouped by one or more shared properties or parameters, such as movies; restaurants; sports teams; companies; and charities” (Paragraph 34), and “By way of example, if it is determined that the user's query targets the entity "Hasselbeck injury status" when conducting an online search, the system of the present invention may elect to match the targeted entity to the specific category of the "sports team the Seattle Seahawks."” (Paragraph 35).
	The examiner further notes that although the primary reference of Mehta clearly associates specific clusters (i.e. events) with categories (that can include examples such as Oprah, coin collections, etc.), there is no explicit teaching that such categories include sports teams.  The secondary reference of Ray teaches that query categories can include sports teams (see example of the Seahawks and Mariners ( See Figure 4) that are in sports categories).  The combination would result in expanding Mehta to include user sports queries with categories directed towards sports teams.
	It would have been obvious to one of ordinary skill in the art before the effective filing date of instant invention to combine the teachings of the cited references because teaching Ray’s would have allowed Mehta’s to provide a method for increasing user search efficiency, as noted by Ray (Paragraph 5).

	Regarding claim 19, Mehta further teaches a method comprising:
A)  A non-transitory computer-readable recording medium storing instructions for executing the method for providing a sports team ranking according to claim 1 on a computer (Column 19, lines 51-54, Figure 8).
	The examiner notes that Mehta teaches “A non-transitory computer-readable recording medium storing instructions for executing the method for providing a sports team ranking according to claim 1 on a computer” as “FIG. 8 is a block diagram of computing devices 800, 850 that may be used to implement the systems and methods described in this document, as either a client or as a server or plurality of client and servers” Column 19, lines 51-54).  The examiner further notes that Figure 8 clearly shows computing device(s) (i.e. the claimed non-transitory computer-readable medium).
9.	Claim 12 is rejected under 35 U.S.C. 103 as being unpatentable over Mehta et al. (U.S. Patent 8,145,623) in view of Ray et al. (U.S. PGPUB 2013/0006914) as applied to claims 1-2, 11, and 17-20 above, and further in view of Son (U.S. PGPUB 2012/0191756).
10.	Regarding claim 12, Mehta further teaches a method comprising:
A)  wherein the receiving a plurality of search terms includes: receiving a plurality of search terms input from the plurality of user terminals (Column 1, lines 20-21, Column 4, lines 8-12, Column 5, lines 66-67).
	The examiner notes that Mehta teaches “wherein the receiving a plurality of search terms includes: receiving a plurality of search terms input from the plurality of user terminals” as “Search engines commonly have access to query logs that record search queries submitted by many users over time” (Column 1, lines 20-21), “users interested in learning about an American celebrity, Jennifer Lopez, can conduct web searches using "Jennifer Lopez," "J Lo," "JLo," "J.Lo," "J Lopez," "J-Lo" "Lopez," "Bennifer," or various names of her new songs or movies as query terms” (Column 4, lines 8-12), and “Query log 116 stores data related to the search queries submitted to the search system 110” (Column 5, lines 66-67).  The examiner further notes that search engines clearly receive queries from multiple users via their devices.
	Mehta does not explicitly teach:
A)  plurality of sports search terms.
	Ray, however, teaches “a plurality of sports search terms” as “By way of example, if it is determined that the user's query targets the entity "Hasselbeck injury status" when conducting an online search, the system of the present invention may elect to match the targeted entity to the specific category of the "sports team the Seattle Seahawks."” (Paragraph 35).
	The examiner further notes that although the primary reference of Mehta clearly id a general type of search engine that can receive any type of query directed towards any area that a user desires, there is no explicit teaching of receiving sports queries.  Nevertheless, the secondary reference of Ray teaches that users can submit sports queries (See example of “Seahawks Playoffs” in Figure 5).  
	It would have been obvious to one of ordinary skill in the art before the effective filing date of instant invention to combine the teachings of the cited references because teaching Ray’s would have allowed Mehta’s to provide a method for increasing user search efficiency, as noted by Ray (Paragraph 5).
	Mehta and Ray do not explicitly teach:
B)  removing, from the plurality of search terms, search terms that include at least one of place names or company names.
	Son, however, teaches “removing, from the plurality of search terms, search terms that include at least one of place names or company names” as “the user may set search options for each selected search keyword through a search operator. As explained in more detail below with regard to FIG. 7, the search option may instruct the control unit 40 to either include the search keyword in the search, alternatively include the search keyword in the search, or to exclude the search keyword from the search” (Paragraph 52) and “The search operator may employ `-`, `+`, `.times.` or the like. In this case, `-` represents the deletion of the corresponding search keyword, `+` represents the "OR" operation, and `.times.` represents "AND" operation. If the user selects an icon region of the search operator displayed on the display unit 30, the search operator may be changed into another search operator in a toggling manner, and the user may set a search option by clicking the icon until a desired search operator appears.  As shown in FIG. 7, "Jonggak" is deleted from the search to be performed based on search keywords, and the text information "Hong Gil Dong", the GPS meta information "37.540N, 127.000E", and the text information "Bookstore" are selected with the operation "AND" so that a corresponding search form is input and displayed on the input window. Though not shown in FIG. 7, it is also possible to input parentheses to set priorities of search operators” (Paragraphs 60-61).
	The examiner further notes that the user-defined specifying of which search terms to exclude (i.e. remove) from an executing search teaches the claimed removing as a user can manually ascertain the discarding of place names and/or company names.
	It would have been obvious to one of ordinary skill in the art before the effective filing date of instant invention to combine the teachings of the cited references because teaching Son’s would have allowed Mehta’s and Ray’s to provide a method for expanding user search options, as noted by Son (Paragraph 6).
11.	Claim 13 is rejected under 35 U.S.C. 103 as being unpatentable over Mehta et al. (U.S. Patent 8,145,623) in view of Ray et al. (U.S. PGPUB 2013/0006914) as applied to claims 1-2, 11, and 17-20 above, and further in view of Liu et al. (Article entitled “Reuters Tracer:  Toward Automated News Production Using Large Scale Social Media Data”, dated 2017).
12.	Regarding claim 12, Mehta further teaches a method comprising:
A)  wherein the receiving a plurality of search terms includes: receiving a plurality of search terms input from the plurality of user terminals (Column 1, lines 20-21, Column 4, lines 8-12, Column 5, lines 66-67).
	The examiner notes that Mehta teaches “wherein the receiving a plurality of search terms includes: receiving a plurality of search terms input from the plurality of user terminals” as “Search engines commonly have access to query logs that record search queries submitted by many users over time” (Column 1, lines 20-21), “users interested in learning about an American celebrity, Jennifer Lopez, can conduct web searches using "Jennifer Lopez," "J Lo," "JLo," "J.Lo," "J Lopez," "J-Lo" "Lopez," "Bennifer," or various names of her new songs or movies as query terms” (Column 4, lines 8-12), and “Query log 116 stores data related to the search queries submitted to the search system 110” (Column 5, lines 66-67).  The examiner further notes that search engines clearly receive queries from multiple users via their devices.
	Mehta does not explicitly teach:
A)  plurality of sports search terms.
	Ray, however, teaches “a plurality of sports search terms” as “By way of example, if it is determined that the user's query targets the entity "Hasselbeck injury status" when conducting an online search, the system of the present invention may elect to match the targeted entity to the specific category of the "sports team the Seattle Seahawks."” (Paragraph 35).
	The examiner further notes that although the primary reference of Mehta clearly id a general type of search engine that can receive any type of query directed towards any area that a user desires, there is no explicit teaching of receiving sports queries.  Nevertheless, the secondary reference of Ray teaches that users can submit sports queries (See example of “Seahawks Playoffs” in Figure 5).  
	It would have been obvious to one of ordinary skill in the art before the effective filing date of instant invention to combine the teachings of the cited references because teaching Ray’s would have allowed Mehta’s to provide a method for increasing user search efficiency, as noted by Ray (Paragraph 5).
	Mehta and Ray do not explicitly teach:
B)  removing search terms associated with sports events that occurred longer than a predetermined time ago.
	Liu, however, teaches “removing search terms associated with sports events that occurred longer than a predetermined time ago” as “social media users discuss events that may be as old as days, months, or even years. For instance, they might commemorate events from World War II. A real-time event detection system should only report events that have happened very recently. As a requirement provided by end users, we define stories that have taken place more than 12 hours ago as old or “stale” events” (Section IV(D).  To filter out old events, we employ a hybrid approach that uses two indicators: 1) the temporal information expressed in the tweets, and 2) the previous history of events reported by the system. If an event has expressions of staleness such as “yesterday,” “last week,” “in 1945,” or “#onthisday,” it will be discarded as old. If a tweet includes temporal expressions such as “on Monday,” or “this morning,” then its timestamp is used to determine whether the event it is discussing has occurred more than 12 hours ago. If an event does not include any such expression but is too similar to a previously reported event, it will also be discarded).
	The examiner further notes that the discarding (i.e. removing) of user specified content referring to events more than 12 hours (i.e. predetermined period of time) teaches the claimed removing.  Specifically, the combination would result in removing the search terms of stale sporting events in Ray.
	It would have been obvious to one of ordinary skill in the art before the effective filing date of instant invention to combine the teachings of the cited references because teaching Son’s would have allowed Mehta’s and Ray’s to provide a method for expanding user search options, as noted by Son (Paragraph 6).
12.	Claims 14-16 are rejected under 35 U.S.C. 103 as being unpatentable over Mehta et al. (U.S. Patent 8,145,623) in view of Ray et al. (U.S. PGPUB 2013/0006914) as applied to claims 1-2, 11, and 17-20 above, and further in view of Choudhury et al. (Article entitled “Extracting Semantic Entities and Events from Sports Tweets”, dated 2011).
13.	Regarding claim 14, Mehta further teaches a method comprising:
A)  wherein the receiving a plurality of search terms includes: receiving a plurality of search terms input from the plurality of user terminals (Column 1, lines 20-21, Column 4, lines 8-12, Column 5, lines 66-67).
	The examiner notes that Mehta teaches “wherein the receiving a plurality of search terms includes: receiving a plurality of search terms input from the plurality of user terminals” as “Search engines commonly have access to query logs that record search queries submitted by many users over time” (Column 1, lines 20-21), “users interested in learning about an American celebrity, Jennifer Lopez, can conduct web searches using "Jennifer Lopez," "J Lo," "JLo," "J.Lo," "J Lopez," "J-Lo" "Lopez," "Bennifer," or various names of her new songs or movies as query terms” (Column 4, lines 8-12), and “Query log 116 stores data related to the search queries submitted to the search system 110” (Column 5, lines 66-67).  The examiner further notes that search engines clearly receive queries from multiple users via their devices.
	Mehta does not explicitly teach:
A)  plurality of sports search terms;
B)  extracting the plurality of sports search terms from the received plurality of search terms.
	Ray, however, teaches “a plurality of sports search terms” as “By way of example, if it is determined that the user's query targets the entity "Hasselbeck injury status" when conducting an online search, the system of the present invention may elect to match the targeted entity to the specific category of the "sports team the Seattle Seahawks."” (Paragraph 35), and “extracting the plurality of sports search terms from the received plurality of search terms” as “a schematic diagram depicting a second illustrative UI display of a primary category page 400 showing a taxonomy of categories is shown, in accordance with embodiments of the invention. The primary category page 400 includes a layout of general-category headers, such as the header "teams" 430, in visual association with specific-category links, such as link "Seattle Seahawks" 460. Controls 440 and 450 act to amend the specific-category links under the respective headers (e.g., using the editing component 235 of FIG. 2). Accordingly, the user is enabled to rename or delete individual specific-category links upon selecting the controls 440 and 450, respectively” (Paragraph 66) and “ a schematic diagram depicting a third illustrative UI display of a secondary category page 500 showing queries in visual association with a category is shown, in accordance with embodiments of the invention. The second category page 500 shows the listing 510 of links to queries. The context of the queries is provided by the header "Seattle Seahawks" 460, which doubles as a specific-category link from the primary category page 400. Controls 501, 502, and 503 act to amend the queries (e.g., using the editing component 235 of FIG. 2). Accordingly, the user is enabled to rename, clear, or delete individual queries upon selecting the controls 501, 502, and 503, respectively” (Paragraph 67).
	The examiner further notes that although the primary reference of Mehta clearly id a general type of search engine that can receive any type of query directed towards any area that a user desires, there is no explicit teaching of receiving sports queries.  Nevertheless, the secondary reference of Ray teaches that users can submit sports queries (See example of “Seahawks Playoffs” in Figure 5).  Moreover, Ray teaches the predefined input of sports keywords (See “Seattle Seahawks” “Seattle Mariners”, etc. in Figure 4).  Terms from the sports queries that correspond to the predefined sports keywords are clearly extracted and displayed as shown in Figure 5).  
	It would have been obvious to one of ordinary skill in the art before the effective filing date of instant invention to combine the teachings of the cited references because teaching Ray’s would have allowed Mehta’s to provide a method for increasing user search efficiency, as noted by Ray (Paragraph 5).
	Mehta and Ray do not explicitly teach:
B)  by using a machine learning model trained to detect sports-related keywords.
	Choudhury, however, teaches “by using a machine learning model trained to detect sports-related keywords” as “Our goal is to build classifiers which can correctly detect the players’ named entities and the interesting micro-events within a sports event. We started by crawling tweets during the time of the cricket matches using the Twitter API” (Section 2), “We then train the classifier” (Section 2), “We collected three datasets for training, testing and feature selection. Dataset (D F) is a collection of 20,000 messages collected during the first round matches of the ICC World Cup” (Section 2.1), and “Classifiers built on these features were able to detect players and events with high precision” (Section 5).
	The examiner further notes that the secondary reference of Choudhury teaches the concept of a sports-specific trained (i.e. machine-learning) classifier (i.e. model) that can detect sports-related terms.  The combination would result in such a classifier being used to detect the sports-related terms in Ray.
	It would have been obvious to one of ordinary skill in the art before the effective filing date of instant invention to combine the teachings of the cited references because teaching Choudhury’s would have allowed Mehta’s and Ray’s to provide a method for detecting interesting live user-submitted data, as noted by Choudhury (Section 1).

	Regarding claim 15, Mehta and Ray do not explicitly teach a method comprising:
A)  wherein the machine learning model is trained based on at least one of sports game broadcast data or sports news data received from an external device.
	Choudhury, however, teaches “wherein the machine learning model is trained based on at least one of sports game broadcast data or sports news data received from an external device” as “Our goal is to build classifiers which can correctly detect the players’ named entities and the interesting micro-events within a sports event. We started by crawling tweets during the time of the cricket matches using the Twitter API” (Section 2), “We then train the classifier” (Section 2), “We collected three datasets for training, testing and feature selection. Dataset (D F) is a collection of 20,000 messages collected during the first round matches of the ICC World Cup” (Section 2.1), and “Classifiers built on these features were able to detect players and events with high precision” (Section 5).
	The examiner further notes that the secondary reference of Choudhury teaches the concept of a sports-specific trained (i.e. machine-learning) classifier (i.e. model) that can detect sports-related terms.  Such a classifier is trained via external datasets (via a Twitter API (i.e. using an external device)) of Cricket-related tweets (i.e. sports “news” data).  The combination would result in such a classifier being used to detect the sports-related terms in Ray.
	It would have been obvious to one of ordinary skill in the art before the effective filing date of instant invention to combine the teachings of the cited references because teaching Choudhury’s would have allowed Mehta’s and Ray’s to provide a method for detecting interesting live user-submitted data, as noted by Choudhury (Section 1).

	Regarding claim 16, Mehta further teaches a method comprising:
A)  wherein the clustering the plurality of search terms into a plurality of events (Column 5, lines 5-7).
	The examiner notes that Mehta teaches “wherein the clustering the plurality of search terms into a plurality of events” as “The clustering engine 130 groups search queries into one or more clusters. The grouping is based on the similarity and relatedness of the topics that are targeted by the search queries. A clustering algorithm can be utilized to group the search queries” (Column 5, lines 4-7).  The examiner further notes that the clustering of search queries into one or more clusters (i.e. a first event and a second event (where each event is a cluster)) teaches the claimed clustering.  
	Mehta does not explicitly teach:
A)  a plurality of sports search terms;
B)  includes extracting the first set of sports search terms from the plurality of sports search terms.
	Ray, however, teaches “a plurality of sports search terms” as “By way of example, if it is determined that the user's query targets the entity "Hasselbeck injury status" when conducting an online search, the system of the present invention may elect to match the targeted entity to the specific category of the "sports team the Seattle Seahawks."” (Paragraph 35), and “includes extracting the first set of sports search terms from the plurality of sports search terms” as “a schematic diagram depicting a second illustrative UI display of a primary category page 400 showing a taxonomy of categories is shown, in accordance with embodiments of the invention. The primary category page 400 includes a layout of general-category headers, such as the header "teams" 430, in visual association with specific-category links, such as link "Seattle Seahawks" 460. Controls 440 and 450 act to amend the specific-category links under the respective headers (e.g., using the editing component 235 of FIG. 2). Accordingly, the user is enabled to rename or delete individual specific-category links upon selecting the controls 440 and 450, respectively” (Paragraph 66) and “ a schematic diagram depicting a third illustrative UI display of a secondary category page 500 showing queries in visual association with a category is shown, in accordance with embodiments of the invention. The second category page 500 shows the listing 510 of links to queries. The context of the queries is provided by the header "Seattle Seahawks" 460, which doubles as a specific-category link from the primary category page 400. Controls 501, 502, and 503 act to amend the queries (e.g., using the editing component 235 of FIG. 2). Accordingly, the user is enabled to rename, clear, or delete individual queries upon selecting the controls 501, 502, and 503, respectively” (Paragraph 67).
	The examiner further notes that although the primary reference of Mehta clearly id a general type of search engine that can receive any type of query directed towards any area that a user desires, there is no explicit teaching of receiving sports queries.  Nevertheless, the secondary reference of Ray teaches that users can submit sports queries (See example of “Seahawks Playoffs” in Figure 5).  Moreover, Ray teaches the predefined input of sports keywords (See “Seattle Seahawks” “Seattle Mariners”, etc. in Figure 4).  Terms from the sports queries that correspond to the predefined sports keywords are clearly extracted and displayed as shown in Figure 5).  
	It would have been obvious to one of ordinary skill in the art before the effective filing date of instant invention to combine the teachings of the cited references because teaching Ray’s would have allowed Mehta’s to provide a method for increasing user search efficiency, as noted by Ray (Paragraph 5).
	Mehta and Ray do not explicitly teach:
B)  based on player list information of each sports team.
	Choudhury, however, teaches “based on player list information of each sports team” as “Our goal is to build classifiers which can correctly detect the players’ named entities and the interesting micro-events within a sports event. We started by crawling tweets during the time of the cricket matches using the Twitter API” (Section 2), “We then train the classifier” (Section 2), “We collected three datasets for training, testing and feature selection. Dataset (D F) is a collection of 20,000 messages collected during the first round matches of the ICC World Cup” (Section 2.1), “Since the main event (a game between two teams) is a pre-scheduled event, we obtained the background knowledge - in terms of the team names, venue, date, starting time, duration, and player details (names) - from the game website” (Section 2.2), and “Classifiers built on these features were able to detect players and events with high precision” (Section 5).
	The examiner further notes that the secondary reference of Choudhury teaches the concept of a sports-specific trained (i.e. machine-learning) classifier (i.e. model) that can detect sports-related terms.  Moreover, player-details (i.e. player list information) is used as a basis for player detection.  The combination would result in such a classifier being used to detect the sports-related terms in Ray.
	It would have been obvious to one of ordinary skill in the art before the effective filing date of instant invention to combine the teachings of the cited references because teaching Choudhury’s would have allowed Mehta’s and Ray’s to provide a method for detecting interesting live user-submitted data, as noted by Choudhury (Section 1).
Allowable Subject Matter
14.	Claim 3 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
	Specifically, although the prior art (See Mehta) clearly scores clusters and the general weighting of query popularity scores, the detailed claim limitations towards the first event score being based on predefined weighted keywords of extracted sports search terms to the number of searches is not found in the prior art, in conjunction with the rest of the limitations of the parent claim.
	Dependent claims 4-10 are deemed allowable for depending on the deemed allowable subject matter of dependent claim 3.
Conclusion
15.	The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Article entitled “Analysis of Query Keywords of Sports-Related Queries using Visualization and Clustering”, by Zhang et al., dated 13 May 2009.  The subject matter disclosed therein is pertinent to that of claims 1-20 (e.g., methods to cluster sports queries).
Contact Information
16.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to Mahesh Dwivedi whose telephone number is (571) 272-2731.  The examiner can normally be reached on Monday to Friday 8:20 am – 4:40 pm.
	If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Fred Ehichioya can be reached (571) 272-4034.  The fax number for the organization where this application or proceeding is assigned is (571) 273-8300.
	Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov.  Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).


Mahesh Dwivedi
Primary Examiner
Art Unit 2168

August 02, 2022
/MAHESH H DWIVEDI/Primary Examiner, Art Unit 2168